Form 51-102F4 BUSINESS ACQUISITION REPORT MDS Inc. Item 1 – Identity of the Company 1.1 Name and Address of Company MDS Inc. (“MDS” or the “Company”) 2700 Matheson Blvd. East Suite 300, West Tower Mississauga, Ontario Canada L4W 4V9 1.2 Executive Officer Further information regarding the matters described in this business acquisition report may be obtained from Douglas Prince, Executive Vice-President, Finance and Chief Financial Officer who is knowledgeable about the acquisition described herein, and may be contacted at (416) 213-4083. Item 2 – Details of Acquisition 2.1 Nature of Business Acquired On January 29, 2007, MDS announced that it had entered into a definitive agreement to acquire Molecular Devices Corporation (“MDC”), a leading provider of high-performance measurement tools for high content screening, cellular analysis and biochemical testing. 2.2 Date of Acquisition The effective date of the acquisition is March 20, 2007. 2.3 Consideration MDS reports its financial results in US dollars.Unless otherwise indicated, all information presented in this Business Acquisition Report is stated in US dollars.The Company completed the acquisition of 100% of the outstanding Common shares and outstanding stock options of MDC for approximately $616 million, paid in cash.The source of the funds required to purchase all of the outstanding Common shares and outstanding stock options of MDC are the Company’s cash, cash equivalents, short-term investments and net proceeds from the sale of the MDS Diagnostic Services. 2.4Effect on Financial Position The acquisition was accounted for under the purchase method of accounting.Accordingly, the assets and liabilities of MDC are consolidated with those of the Company from March 20, 2007.Currently there are no plans or proposals to liquidate, sell, lease or exchange all or a substantial part of its assets, to amalgamate the business with any other business organization or to make any other material changes to our business or the business acquired as a result of the acquisition of MDC which would have a significant effect on the results of operations and financial position of the Company.The Company intends to continue to review MDC’s business, operations, capitalization and management.Accordingly, the Company reserves the right to change its plans and intentions at any time, as it deems appropriate. 2.5 Prior Valuations Not applicable. 2.6 Parties to Transaction The transaction was not with informed persons, associates or affiliates of the Company. 2.7 Date of Report June 1, 2007 Item 3 – Financial Statements See the financial statements contained in Schedule A annexed hereto, which forms part of this report. CAUTION REGARDING FORWARD-LOOKING STATEMENTS This report contains statements that are forward-looking and are subject to a number or risks and uncertainties that could cause actual results to differ materially from those anticipated. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved.We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to, management of operational risks; the strength of the Canadian and United States economies and the economies of other countries in which we conduct business; our ability to secure a sufficient quantity of raw materials, particularly cobalt; a reliable source of supply of critical nuclear isotopes; the impact of the movement of the US dollar relative to other currencies, particularly the Canadian dollar and the Euro; changes in interest rate policies of the Bank of Canada and the Board of Governors of the Federal Reserve System in the United States; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; the impact of changes in the laws and regulations and enforcement thereof; judicial judgments and legal proceedings; our ability to obtain accurate and complete information from, or on behalf of, our customers and counter parties; our ability to successfully realign our organization, resources and processes; our ability to complete strategic acquisitions and joint ventures and to integrate our acquisitions and joint ventures successfully; changes in accounting policies and methods we use to report our financial condition, including uncertainties associated with critical accounting assumptions and estimates; operational and infrastructure risks; other factors that may affect future results including changes in trade policies, timely development and introduction of new products and services, changes in our estimates relating to reserves and allowances, changes in tax laws, technological changes, natural disasters such as hurricanes, the possible impact on our businesses from public health emergencies, international conflicts and other developments including those relating to terrorism; and our success in anticipating and managing the foregoing risks. We caution that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf. SCHEDULE A INDEX TO FINANCIAL STATEMENTS Pro-forma Consolidated Financial Statements of MDS Inc. Unaudited Pro-forma Consolidated Statement of Financial Position as at January 31, 2007 Unaudited Pro-forma Consolidated Statements of Income for the three months ended January 31, 2007 and the year ended October 31, 2006 Notes to Unaudited Pro-forma Consolidated Financial Statements Consolidated Financial Statements of Molecular Devices Corporation and Subsidiaries Report of the Independent Auditors Consolidated Balance Sheets as at December 31, 2006 and 2005 Consolidated Statements of Income for the years ended December 31, 2006, 2005 and 2004 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2006, 2005 and 2004 Consolidated Statements of Cash Flows for the years ended December 31, 2006, 2005 and 2004 Notes to Consolidated Financial Statements Unaudited Interim Consolidated Balance Sheets as at December 31, 2006 and 2005 Unaudited Interim Consolidated Statements of Income for the three months and years ended December 31, 2006 and 2005 Unaudited Interim Consolidated Statements of Cash Flows for the year ended December 31, 2006 and 2005 Notes to Unaudited Interim Consolidated Financial Statements MDS INC. PRO-FORMA CONSOLIDATED STATEMENT OF FINANCIAL POSITION As at January 31, 2007 (Unaudited) (in millions of US dollars) MDS Inc. Molecular Devices Corporation GAAP and reclassification adjustments Pro-forma adjustments Notes Pro-forma consolidated ASSETS Current Cash and cash equivalents $ 340 $ 23 $ - $ (624) 5a $ (261) Short-term investments 29 - - - 29 Accounts receivable 212 39 - 251 Unbilled revenue 138 - - - 138 Inventories 90 30 (3) 28 4a, 5a 145 Income taxes recoverable 29 - - - 29 Future tax assets - 4 (4) - 4a - Prepaid expenses and other 33 4 - 37 Assets held for sale 181 - - - 181 1,052 100 (7) (596) 549 Property, plant and equipment 325 11 3 (2) 4a, 5a 337 Future tax asset 17 - - - 17 Long-term investments and other 154 24 3 (24) 4a, 5a 157 Goodwill 413 107 - 254 5a 774 Intangibles 322 25 (8) 165 4a, 5a 504 $ 2,283 $ 267 $ (9) $ (203) $ 2,338 LIABILITIES AND SHAREHOLDER’S EQUITY Current Accounts payable and accrued liabilities $ 212 $ 30 $ - $ $ 242 Deferred revenue 109 9 - 118 Income taxes payable 9 - - - 9 Current portion of long-term debt 93 - - - 93 Liabilities related to assets held for sale 98 - - - 98 521 39 - 560 Long-term debt 290 - - - 290 Deferred revenue 16 - - - 16 Other long-term obligations 23 1 - - 24 Future tax liabilities 75 9 (9) 15 4a, 5a 90 $ 925 $ 49 $ (9) $ 15 $ 980 Shareholders’ equity Share capital 578 199 - (199) 5b 578 Retained earnings 505 18 - (18) 5b 505 Accumulated other comprehensive income 275 1 - (1) 5b 275 1,358 218 - (218) 1,358 $ 2,283 $ 267 $ (9) $ (203) $ 2,338 See accompanying notes MDS INC. PRO-FORMA CONSOLIDATED STATEMENT OF INCOME Three months ended January 31, 2007 (Unaudited) (in millions of US dollars, except per share amounts) MDS Inc. Molecular Devices Corporation GAAP and reclassification adjustments Pro-forma adjustments Notes Pro-forma consolidated Net revenues $ 250 $ 53 $ - $ - $ 303 Cost of revenues (160) (19) - - (179) Selling, general and administration (53) (21) 2 - 4b (72) Research and development (5) (6) 1 - 4b (10) Depreciation and amortization (17) - (3) (4) 4b, 5c (24) Restructuring charges – net (13) - - - (13) Other income (expense) – net 1 2 - - 3 Equity earnings - Operating income (loss) 3 9 - (4) 8 Interest expense (6) - - - (6) Dividend and interest income 4 - - - 4 Income (loss) from continuing operations before income taxes 1 9 - (4) 6 Income taxes recovery (expense) (3) (5) - 5 5d (3) Income (loss) from continuing operations (2) 4 - 1 3 Income from discontinued operations – net of tax 16 - - - 16 Net income (loss) $ 14 $ 4 $ - $ 1 $ 19 Basic earnings (loss) per share - from continuing operations $ (0.02) 6 $ 0.02 - from discontinued operations 0.12 6 0.11 Basic earnings per share $ 0.10 6 $ 0.13 Diluted earnings (loss) per share - from continuing operations $ (0.02) 6 $ 0.02 - from discontinued operations 0.12 6 0.11 Diluted earnings per share $ 0.10 6 $ 0.13 See accompanying notes MDS INC. PRO-FORMA CONSOLIDATED STATEMENT OF INCOME Year ended October 31, 2006 (Unaudited) (in millions of US dollars, except per share amount) MDS Inc. Molecular Devices Corporation GAAP and reclassification adjustments Pro-forma adjustments Notes Pro-forma consolidated Net revenues $ 1,002 $ 186 $ - $ - $ 1,188 Cost of revenues (652) (70) 2 (28) 4c, 4d, 5f (748) Selling, general and administration (217) (72) 4 - 4c, 4d, 4g (285) Research and development (18) (28) 7 - 4c, 4d, 4e, 4f (39) Depreciation and amortization (63) - (11) (16) 4c, 4f, 5e, 5g (90) Restructuring charges – net 7 - - - 7 Other income (expense) – net (6) 4 - - (2) Equity earnings (5) - - - (5) Operating income (loss) 48 20 2 (44) 26 Interest expense (21) - - - (21) Dividend and interest income 15 1 - - 16 Income (loss) from continuing operations before income taxes 42 21 2 (44) 21 Income taxes recovery (expense) (13) (10) (1) 21 4e, 4f, 4g, 5h (3) Income (loss) from continuing operations 29 11 1 (23) 18 Income from discontinued operations – net of tax 98 - - - 98 Net income (loss) $ 127 $ 11 $ 1 $ (23) $ 116 Basic earnings per share - from continuing operations $ 0.21 6 $ 0.13 - from discontinued operations 0.68 6 0.68 Basic earnings per share $ 0.89 6 $ 0.81 Diluted earnings per share - from continuing operations $ 0.21 6 $ 0.13 - from discontinued operations 0.68 6 0.68 Diluted earnings per share $ 0.89 6 $ 0.81 See accompanying notes MDS INC. PRO-FORMA CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS Three months ended January 31, 2007 (in millions of US dollars, except per share amounts) MDS Inc. Molecular Devices Corporation Pro-forma Adjustments Pro-forma consolidated Net income $ 14 $ 4 $1 $ 19 Other comprehensive income (loss) – net of income tax: Change in unrealized gain (losses) on derivativesdesignated as cashflow hedges, net of tax of $1 (6) - - (6) Reclassification of gains (losses) on derivatives designated as cash flow hedges to net income 1 - - 1 Change in unrealized gain (losses) on translation of debt designatedasa hedge of self-sustaining foreign operations (11) - - (11) Change in foreign currency translation gains (losses) on self- sustaining foreign operations 16 1 - 17 Reclassification of translation gain on liquidation of subsidiaries - (2) - (2) Change in translation gain (losses) resulting from the application of US dollar reporting (55) - - (55) (55) (1) 1 (56) Comprehensive income (loss) $ (41) $ 3 $1 $ (37) See accompanying notes MDS INC. Notes to Pro-Forma Consolidated Financial Statements (in millions of US dollars) As at and for the three months ended January 31, 2007 and for the year ended October 31, 2006 (Unaudited) 1.Basis of Presentation The unaudited pro-forma consolidated statement of financial position of MDS Inc. (“MDS” or the “Company”) as at January 31, 2007 and unaudited pro-forma consolidated statements of income for the three months ended January 31, 2007 and for the year ended October 31, 2006 have been prepared by management of MDS in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for illustrative purposes only, to show the effect of the agreement entered into with Molecular Devices Corporation (“MDC”), more fully described in Note 3, whereby MDC common shareholders tendered their shares, par value US$0.001 per share, of Molecular Devices at a price of US$35.50 per share, resulting in the acquisition of MDC by MDS. MDS has historically measured and presented its consolidated financial statements in Canadian dollars.Effective November 1, 2006, MDS adopted the US dollar as its reporting currency.The Company has prepared selected historical unaudited supplemental financial information to revise the financial reports of prior periods to reflect US dollars as the reporting currency.The pro-forma consolidated statement of income for the year ended October 31, 2006 is derived therefrom. The consolidated financial statements of MDC are prepared in accordance with United States generally accepted accounting principles (“US GAAP”).Adjustments that are required to adjust the consolidated statement of financial position and the consolidated statements of income for differences between Canadian GAAP and US GAAP, are described in Note 4. These unaudited pro-forma consolidated financial statements have been compiled from and include: a) An unaudited pro-forma consolidated statement of financial position as at January 31, 2007 combining the unaudited consolidated statement of financial position of MDS as at January 31, 2007 and the audited consolidated balance sheet of MDC as at December 31, 2006, together with pro-forma, GAAP and reclassification adjustments. b) An unaudited pro-forma consolidated statement of income for the three months ended January 31, 2007 combining the unaudited consolidated statement of income of MDS for the three months ended January 31, 2007 and the unaudited consolidated statement of income of MDC for the three months ended December 31, 2006, together with pro-forma, GAAP and reclassification adjustments. c) An unaudited pro-forma consolidated statement of income for the year ended October 31, 2006 combining the audited consolidated statement of income of MDS for the year ended October 31, 2006 and the audited consolidated statement of income of MDC for the year ended December 31, 2006, together with pro-forma, GAAP and reclassification adjustments. The unaudited pro-forma consolidated statement of financial position as at January 31, 2007 has been prepared as if the transaction described in Note 3 had occurred on January 31, 2007.The unaudited pro-forma consolidated statements of income for the three months ended January 31, 2007 and for the year ended October 31, 2006 have been prepared as if the transaction described in Note 3 had occurred on November 1, 2005. It is management’s opinion that these unaudited pro-forma consolidated financial statements present in all material respects, the transactions, assumptions and adjustments described in Notes 3, 4 and 5, in accordance with Canadian GAAP.These unaudited pro-forma consolidated financial statements are not intended to reflect the results of operations or the financial position ofMDS which would have actually resulted had the transactions been effected on the dates indicated.The pro-forma adjustments are preliminary and are based on available financial information and certain estimates and assumptions.The actual adjustments to the consolidated financial statements of the Company will depend on a number of factors; therefore, the actual adjustments will differ from the pro-forma adjustments.Management believes that such assumptions provide a reasonable basis for presenting all of the significant effects of the transactions and that the pro-forma adjustments give appropriate effect to those assumptions and are properly applied to the unaudited pro-forma financial information. Any potential synergies that may be realized and integration costs that may be incurred upon consummation of the acquisition have been excluded from the unaudited pro-forma financial statement information.Further, the unaudited pro-forma financial information is not necessarily indicative of the results of operations or financial position that may be obtained in the future. Certain elements of MDC’s consolidated financial statements have been reclassified, as described in Note 4, so that they may be presented on a basis consistent with that of MDS for the purposes of these unaudited pro-forma consolidated financial statements. The unaudited pro-forma consolidated financial information should be read in conjunction with the historical consolidated financial statements and notes thereto of MDS and MDC. 2.Significant Accounting Policies The accounting policies used in the preparation of these unaudited pro-forma consolidated financial statements are consistent with those as set out in MDS’s audited consolidated financial statements for the year ended October 31, 2006.In preparing the unaudited pro-forma consolidated financial information, a review was undertaken to identify MDC accounting policy differences where the impact was potentially material and could be reasonably estimated, including the differences between Canadian GAAP and US GAAP.Further accounting policy differences may be identified after consummation and integration of the MDC acquisition.The significant accounting policies of MDS are believed to conform in all material respects to those of MDC, except as described in Note 4. 3.Business Acquisition On January 28, 2007, MDS, Monument Acquisition Corp., a Delaware corporation and an indirect wholly-owned subsidiary of MDS, (“Purchaser”), and MDC, a Delaware corporation entered into a definitive Agreement and Plan of Merger (the “Merger Agreement”).Pursuant to the Merger Agreement, and upon the terms and subject to the conditions thereof, the Purchaser commenced a tender offer (the “Offer”) to acquire all of the outstanding shares of common stock of MDC at a price of US$35.50 per share, net to the holder thereof in cash (the “Offer Price”).Pursuant to the Merger Agreement, the Purchaser merged with and into MDC (the “Merger”) and MDC became an indirect wholly-owned subsidiary of MDS. On March 20, 2007, the Company completed a tender offer which resulted in MDS acquiring 100% of the shares of MDC, a California-based company with global operations.MDC designs, develops, manufactures, sells and services bioanalytical measurement systems that accelerate and improve drug discovery and other life sciences research.The Company acquired MDC primarily to add their leading-edge products to those of MDS Sciex to strengthen MDS’s position as one of the top global providers of analytical instrumentation and related products marketed to life sciences customers. The acquisition of MDC has been accounted for as a purchase in accordance with CICA Handbook Section 1581 - Business Combinations of the Canadian Institute of Chartered Accountants (“CICA”) and, accordingly the Company has allocated the purchase price of the acquisition based upon the preliminary fair values of the assets acquired and liabilities assumed.The purchase price and related allocations have not been finalized and may be revised as a result of adjustments made to the purchase price as additional information regarding liabilities assumed, including contingent liabilities if any becomes known, and revisions are made to the preliminary estimates of the fair values of assets.In connection with determining the fair value of the assets acquired and liabilities assumed, management, assisted by valuation consultants, performed assessments of intangible assets using customary valuation procedures and techniques. The aggregate purchase consideration (net of cash acquired of $21 million) was approximately $603 million paid in cash from existing cash on hand.Included in the consideration is the cash cost of $27 million to settle all outstanding in-the-money options of MDC at the closing date of the acquisition.Direct and incremental third party acquisition costs associated with the acquisition were approximately $8 million. The components of the preliminary purchase price and allocation for the acquisition cost of MDC as at March 19, 2007 are as follows: Consideration and acquisition costs: Cash and payments, net of cash acquired $ 595 Transaction costs 8 Total consideration and acquisition costs 603 Allocation of purchase price Net tangible assets acquired $ 61 Intangible assets acquired: Developed technology 111 In-process research and development 11 Brands 60 Goodwill 360 Total purchase price $ 603 4.GAAP and Reclassification Adjustments GAAP and reclassification adjustments to consolidated statement of financial position The unaudited pro-forma consolidated statement of financial position as at January 31, 2007 reflects the following GAAP and reclassification adjustments: a) Reclassification adjustments of $3 million to Long-term investments from Intangibles, $4 million to Future tax liabilities from Future tax assets and $5 million to Future tax liabilities from Intangibles, reclassification of $3 million from inventory to fixed assets. GAAP and reclassification adjustments to consolidated statements of income The unaudited pro-forma consolidated statement of income for the three months ended January 31, 2007 reflects the following GAAP and reclassification adjustments: b) Reclassification adjustments of $1 million from Research and development to Depreciation and amortization; and $2 million from Selling, general and administration to Depreciation and amortization, relating to depreciation and amortization expense amounts. The unaudited pro-forma consolidated statement of income for the year ended October 31, 2006 reflects the following GAAP and reclassification adjustments: c) Reclassification adjustments of $1 million from Cost of revenues to Depreciation and amortization; $1 million from Research and development to Depreciation and amortization; and $8 million from Selling, general and administration to Depreciation and amortization, relating to depreciation and amortization expense amounts. d) Reclassification adjustment of $1 million from Cost of revenues to Selling, general and administration and $1 million from Research and development to Selling, general and administration, relating to stock option compensation expense. e) GAAP adjustment to increase income tax expense of $1 million and to decrease Research and development, to reclassify research and development investment tax credits. f) GAAP adjustment of $4 million relating to the capitalization of acquired in-process research and development costs (decrease to research and development of $4 million) and $1 million relating to the amortization expense of acquired in-process research and development costs.The tax effect is a $1 million increase to income tax expense. g) GAAP adjustment of $2 million to Selling, general and administration, relating to property lease expenses due to the modification of operating leases prior to their expiration.The tax effect is a $1 million decrease to income tax expense. 5.Pro-forma Assumptions and Adjustments In preparation of the unaudited pro-forma consolidated statement of financial position and consolidated statements of income, the following significant assumptions and adjustments arising therefrom have been made: Pro-forma adjustments to consolidated statement of financial position The unaudited pro-forma consolidated statement of financial position reflects the following adjustments as if the acquisition of MDC had occurred on January 31, 2007. a) To record the acquisition of MDC at a purchase price of $603 million (net of cash acquired of $21 million), which includes $8 million related to transaction costs. The following adjustments were made to the carrying values of MDC’s assets and liabilities to arrive at fair values: - Increase in Inventories of $28 million; - Decrease in Property, plant and equipment of $2 million; - Increase in goodwill of $254 million - Increase in Intangibles of $133 million; and - Increase in Future tax liabilities of $15 million. b) To record the elimination of MDC’s share capital, retained earnings and accumulated other comprehensive income. Pro-forma adjustments to consolidated statements of income The unaudited pro-forma consolidated statements of income reflect the following adjustments as if the acquisition of MDC had occurred on November 1, 2005. The unaudited pro-forma consolidated statement of income for the three months ended January 31, 2007 reflects the following pro-forma adjustments: c) Incremental amortization expense of $4 million has been recognized relating to the fair market value of identifiable intangible assets acquired.Amortization expense of identifiable intangible assets acquired has been calculated on a straight-line basis using an estimated average useful life ranging from 5-7 years. d) Net decrease of income taxes recovery (expense) of $2 million relating to the net change to incremental amortization expense of intangibles as described in note 5(c) and to recognize future income tax benefit of $3 million. The unaudited pro-forma consolidated statement of income for the year ended October 31, 2006 reflects the following pro-forma adjustments: e) Incremental amortization expense of $17 million has been recognized relating to the fair market value of identifiable intangible assets acquired.Amortization expense of identifiable intangible assets acquired has been calculated on a straight-line basis using an estimated average useful life ranging from 5-7 years. f) Recognition of charge to Cost of revenues relating to the fair value increase of inventories assessed on the date of acquisition. g) Reversal of depreciation expense of $1 million on property, plant and equipment due to the write-off of specific fixed assets on the date of acquisition. h) Net decrease of income taxes recovery (expense) of $17 million relating to the net changes to incremental amortization expense of intangibles, increase to costs of revenues and decrease to depreciation expense as described in notes 5(e), (f) and (g) and to recognize future income tax benefit of $4 million. 6.Pro-forma Earnings Per Share The weighted average number of Common shares outstanding used in the calculation of the earnings per shares are as follows: Three months ended January 31, Year ended October 31, (number of shares in millions) 2007 2006 Weighted average number of Common shares outstanding – basic 145 144 Impact of stock options assumed exercised - - Weighted average number of Common shares outstanding – diluted 145 144 REPORT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Molecular Devices Corporation We have audited the accompanying consolidated balance sheets of Molecular Devices Corporation and subsidiaries as of December31, 2006 and 2005, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the three years in the period ended December31, 2006.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Molecular Devices Corporation and subsidiaries at December31, 2006 and 2005, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December31, 2006, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, Molecular Devices Corporation adopted Statement of Financial Accounting Standards No.123 (revised 2004), “Share-Based Payment”, effective January1, 2006. U.S. generally accepted accounting principles vary in certain significant respects from accounting principles generally accepted in Canada. Information relating to the nature and effect of such differences is presented in Note 14 to the consolidated financial statements. /s/ Ernst & Young LLP Palo Alto, California March15, 2007, except for Note 14, as to which the date is May 31, 2007 1 MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2006 2005 (In thousands, except share and per share amounts) ASSETS Current assets: Cash and cash equivalents $ 22,824 $ 28,908 Accounts receivable, net of allowance for doubtful accounts of $182 and $442 39,098 41,197 Inventories, net 29,435 23,197 Deferred tax assets 4,326 5,873 Prepaid and other current assets 3,895 2,353 Total current assets 99,578 101,528 Equipment and leasehold improvements, net 10,774 9,902 Goodwill 107,302 102,835 Developed technology 24,442 25,152 Intangible and other assets 24,682 17,999 $ 266,778 $ 257,416 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 7,091 $ 7,676 Accrued compensation 9,415 9,759 Other accrued liabilities 13,680 13,623 Deferred revenue 8,976 7,806 Total current liabilities 39,162 38,864 Deferred tax liabilities 8,341 4,486 Other long-term liabilities 1,289 993 Total liabilities 48,792 44,343 Commitments and contingencies (Note 3) Stockholders’ equity Preferred stock, $.001 par value; 3,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.001 par value; 60,000,000 shares authorized; 20,803,632 and 20,076,495 shares issued and 16,486,302 and 16,681,727 outstanding at December31, 2006 and 2005, respectively 21 20 Additional paid-in capital 292,375 271,300 Retained earnings 17,850 7,023 Treasury stock, at cost; 4,317,330 and 3,394,768 shares at December31, 2006 and 2005, respectively (93,523 ) (66,519 ) Accumulated other comprehensive income 1,263 1,249 Total stockholders’ equity 217,986 213,073 $ 266,778 $ 257,416 See accompanying Notes to Consolidated Financial Statements. 2 MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2006 2005 2004 (In thousands, except per share amounts) Revenues $ 186,412 $ 181,951 $ 149,095 Cost of revenues 70,065 70,267 56,840 Gross profit 116,347 111,684 92,255 Operating expenses: Research and development 23,362 25,281 22,038 Selling, general and administrative 71,826 59,885 52,469 Acquired in-process research and development 4,272 — 5,000 Restructuring and other charges 331 1,427 1,157 Total operating expenses 99,791 86,593 80,664 Income from operations 16,556 25,091 11,591 Gain on sale of equity securities 2,235 — 18,288 Translation gain on liquidation of subsidiaries 1,413 — — Interest expense (85 ) (85 ) (187 ) Interest and other income (expense), net 524 (530 ) 319 Income before income taxes 20,643 24,476 30,011 Income tax provision 9,816 8,580 12,778 Net income $ 10,827 $ 15,896 $ 17,233 Basic net income per share $ 0.65 $ 0.95 $ 1.08 Diluted net income per share $ 0.64 $ 0.93 $ 1.04 See accompanying Notes to Consolidated Financial Statements. 3 MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Retained Accumulated Earnings Other Total Common Stock Additional Paid- (Accumulated Treasury Stock Deferred Stock Comprehensive Stockholders' Shares Amount In Capital Deficit) (at cost) Compensation Income Equity (In thousands, except share amounts) Balance at December31, 2003 14,778,837 $ 16 $ 184,956 $ (26,106 ) $ (14,968 ) $ — $ 1,640 $ 145,538 Comprehensive income Net income — — — 17,233 — — — 17,233 Currency translation, net of tax — 1,866 1,866 Total comprehensive income 19,099 Issuance of common stock to acquire Axon Instruments, Inc., net of issuance costs of $784 3,582,655 3 69,648 — 69,651 Issuance of shares of common stock for options exercised 290,619 — 3,266 — 3,266 Issuance of shares of common stock under Employee Stock Purchase Plan 55,499 — 872 — 872 Income tax benefit associated with the exercise of stock options — — 3,934 — 3,934 Repurchase of shares of common stock (1,555,000 ) — — — (31,627 ) — — (31,627 ) Deferred stock compensation — (226 ) — (226 ) Amortization of deferred stock compensation — 113 — 113 Balance at December31, 2004 17,152,610 19 262,676 (8,873 ) (46,595 ) (113 ) 3,506 210,620 Comprehensive income Net income — — — 15,896 — — — 15,896 Currency translation, net of tax — (2,257 ) (2,257 ) 3 5 Total comprehensive income 13,639 Issuance of shares of common stock for options exercised 426,567 1 6,216 — 6,217 Issuance of shares of common stock under Employee Stock Purchase Plan 67,872 — 1,098 — 1,098 Income tax benefit associated with the exercise of stock options — — 1,310 — 1,310 Repurchase of shares of common stock (965,322 ) — — — (19,924 ) — — (19,924 ) Amortization of deferred stock compensation — 113 — 113 Balance at December31, 2005 16,681,727 20 271,300 7,023 (66,519 ) — 1,249 213,073 Comprehensive income Net income — — — 10,827 — — — 10,827 Gain on liquidation of subsidiaries (1,413 ) (1,413 ) Currency translation, net of tax — 1,427 1,427 Total comprehensive income 10,841 Issuance of shares of common stock for options exercised 727,137 1 13,144 — 13,145 Employee stock based compensation expense 4,676 4,676 Income tax benefit associated with the exercise of stock options — — 3,255 — 3,255 Repurchase of shares of common stock (922,562 ) — — — (27,004 ) — — (27,004 ) Balance at December31, 2006 16,486,302 $ 21 $ 292,375 $ 17,850 $ (93,523 ) $ — $ 1,263 $ 217,986 See accompanying Notes to Consolidated Financial Statements. MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2006 2005 2004 (In thousands, except share amounts) Cash flows from operating activities: Net income: $ 10,827 $ 15,896 $ 17,233 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 6,446 6,494 5,818 Amortization of intangible assets 3,767 3,032 1,247 Amortization of deferred stock compensation — 113 113 Charge for acquired in-process research and development 4,272 — 5,000 Non-cash restructuring and other expenses — 823 — Gain on sale of equity securities (2,235 ) — (18,288 ) Loss on disposal of fixed assets 31 5 23 Equity investment exchanged for services 524 653 Employee stock-based compensation 5,016 — — Excess tax benefits from stock-based compensation (1,513 ) 1,310 3,934 Translation gain on liquidation of subsidiaries (1,413 ) — — (Increase) decrease in assets: Accounts receivable 3,431 (5,953 ) (2,715 ) Inventories (6,317 ) (67 ) 1,188 Prepaid and other current assets (1,466 ) 375 (233 ) Deferred tax assets (1,142 ) 1,783 4,297 Increase (decrease)in liabilities: Accounts payable (602 ) 626 (576 ) Accrued liabilities 2,645 (1,120 ) 5,068 Deferred revenue (44 ) 776 377 Net cash provided by operating activities 21,703 24,617 23,139 Cash flows from investing activities: Proceeds from sales and maturities of available-for-sale investments — — 9,850 Proceeds from sale of equity securities 2,235 — 28,288 Capital expenditures (5,054 ) (2,850 ) (4,773 ) Acquisitions (11,264 ) — (48,533 ) Purchase of intangible and other assets (1,292 ) (10,221 ) (1,600 ) Net cash used in investing activities (15,375 ) (13,071 ) (16,768 ) Cash flows from financing activities: Proceeds from borrowings on credit facility — — 15,000 Repayment of borrowings — — (15,000 ) Issuance of common stock from stock option exercises 13,146 7,314 4,138 Purchase of treasury stock (27,004 ) (19,924 ) (31,627 ) Excess tax benefits from stock-based compensation 1,513 — — Net cash used in financing activities (12,345 ) (12,610 ) (27,489 ) Effect of exchange rate changes on cash and cash equivalents (67 ) (203 ) 1,033 Net decrease in cash and cash equivalents (6,084 ) (1,267 ) (20,085 ) Cash and cash equivalents at beginning of year 28,908 30,175 50,260 Cash and cash equivalents at end of year $ 22,824 $ 28,908 $ 30,175 Supplemental cash flow information: Cash paid during the year for: Interest $ 85 $ 85 $ 186 Income taxes $ 7,118 $ 5,257 $ 2,972 Issuance of 3,582,655 shares of common stock in conjunction with the acquisition of Axon Instruments, Inc. in July 2004. $ — $ — $ 69,648 See accompanying Notes to Consolidated Financial Statements. MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Summary of Significant Accounting Policies Basis of Presentation Molecular Devices Corporation (“Molecular Devices,” “the Company,” “our,” “us” or “we”), a Delaware corporation, is principally involved in the design, development, manufacture, sale and service of bioanalytical measurement systems that accelerate and improve drug discovery and other life sciences research. The customers for our products include leading pharmaceutical and biotechnology companies as well as medical centers, universities, government research laboratories and other institutions throughout the world. Principles of Consolidation The consolidated financial statements include the accounts of Molecular Devices and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Cash Equivalents Cash equivalents consist of highly liquid investments in money market accounts. Concentration of Credit Risk Financial instruments that potentially subject us to concentrations of credit risk are primarily cash, cash equivalents, and accounts receivable. We deposit cash with high credit quality financial institutions. Accounts Receivable We sell our products primarily to corporations, academic institutions, government entities and distributors within the drug discovery and life sciences research markets. We perform ongoing credit evaluations of our customers and generally do not require collateral. We provide reserves against trade receivables for estimated losses that may result from customers’ inability to pay. The amount of the reserve is determined by analyzing known uncollectible accounts, aged receivables, economic conditions in the customers’ country or industry, historical losses and customer credit-worthiness. Amounts later determined and specifically identified to be uncollectible are charged or written off against the reserve. Estimated losses have historically been within our expectations. In 2006 and 2005, no single customer accounted for more than 5% of sales. Inventories Inventories are stated on a first-in, first-out basis at the lower of cost or market. We write down our inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Such write-downs have historically been within our expectations. Equipment and Leasehold Improvements Equipment is recorded at cost and depreciated using the straight-line method over the estimated useful lives of the assets (ranging from three to five years). Leasehold improvements are amortized over the remaining term of the lease, or the life of the asset, whichever is shorter. Maintenance and repairs are expensed as incurred. Depreciation expense for 2006, 2005 and 2004 was $4.4million, $4.6million and $4.3million, respectively. Goodwill Goodwill represents the difference between the purchase price and the fair value of net assets when accounted for by the purchase method of accounting. Financial Accounting Standards Board (“FASB”) Statement No.142,“Goodwill and Other Intangible Assets”(“FAS 142”) requires periodic evaluations for impairment of goodwill balances. We perform our goodwill impairment tests annually at the Company level, which is the reporting unit, based on the market capitalization approach, during the third quarter of our fiscal year, and more frequently if an event or circumstance indicates that impairment has occurred. Based on our annual evaluations for impairment of goodwill, we determined that no impairment of goodwill existed at any period presented. Developed Technology, Intangible and Other Assets Intangible and other assets include patents, license fees, order backlog, distribution rights, tradenames and strategic investments in privately held companies that have been accounted for under the cost method. Patents, certain developed technology, license fees, and certain tradenames are amortized over their expected useful life of ten years. Order backlog is amortized over a life of one year. Certain tradenames and distribution rights are assessed to have an indefinite life and therefore are not subject to amortization. Impairment of Long-Lived Assets We evaluate indefinite-life intangibles for impairment annually based on expected discounted cash flows attributable to that asset. We evaluate other long-lived assets, including investments accounted for under the cost method, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable based on expected discounted cash flows attributable to that asset. The amount of any impairment is measured as the difference between the carrying value and the fair value of the impaired asset. Fair value is be measured based on quantitative and qualitative analyses. There were no assets that were considered to be impaired during any period presented. Equity Investments We have invested in equity instruments of privately held companies for business and strategic purposes. As of December31, 2006, we had an investment in one company with a carrying value of $1.2million, which is included in intangible and other assets in the Consolidated Balance Sheets. This investment is accounted for under the cost method because our ownership is less than 20 percent of voting securities and we do not have the ability to exercise significant influence over operations. We regularly review the assumptions underlying the operating performance and cash flow forecasts in assessing the estimated fair values of our non-marketable investments. We monitor the preceding factors to identify events or circumstances which would cause us to test for other than temporary impairment and revise our assumptions for the estimated recovery of equity investments. There were no investments considered impaired during any of the periods presented. In October2004, Serologicals Corporation (“Serologicals”) purchased Upstate Group, Inc. (“Upstate”), a privately held company in which we held an equity interest. As a result of the acquisition, we received cash of $9.6million and shares of common stock in Serologicals. Subsequently, we disposed of our entire equity investment in Serologicals. The net gain as a result of these transactions was $18.3million, which was reported as gain on sale of equity securities in 2004 in the Consolidated Statements of Income. In 2006, we received additional cash consideration of $2.2million from the escrow account established by Serologicals in connection with its acquisition of Upstate in 2004. Income Taxes Income taxes are accounted for under the liability method whereby deferred tax asset or liability account balances are calculated at the balance sheet date using current tax laws and rates in effect for the year in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized in the future. Significant estimates are required in determining our provision for income taxes. Some of these estimates are based on interpretations of existing tax laws or regulations. We believe that our estimates are reasonable and that our reserves for income tax related uncertainties are adequate. Foreign Currency Translation We translate the assets and liabilities of our foreign subsidiaries into U.S. dollars at the rates of exchange in effect at the end of the period and translate revenues and expenses using average rates in effect during the period. Gains and losses from these translations, including translation of our long-term investments in our foreign subsidiaries, are accumulated as a separate component of stockholders’ equity. Many of our subsidiaries conduct a portion of their business in currencies other than their functional currency. These transactions give rise to receivables and payables that are denominated in currencies other than their functional currency. The value of these receivables and payables is subject to changes in currency exchange rates. Both realized and unrealized gains or losses in the value of these receivables and payables are included in the determination of net income. Foreign currency transaction gains (losses)recognized were $0.2million, $(0.9) million and $(0.2) million in 2006, 2005 and 2004, respectively, and are included in interest and other income (expense), net, in the Consolidated Statements of Income. In 2006, we substantially liquidated investments in two of our foreign subsidiaries, and recognized a gain from the reversal of cumulative translation adjustments for these subsidiaries of $1.4million, included as translation gain on liquidation of subsidiaries in the Consolidated Statements of Income. Revenue Recognition and Warranty We apply the provisions of the following authoritative literature in the development of our revenue recognition policies: • Emerging Issues Task Force, Issue No.00-21,“Revenue Arrangements with Multiple Deliverables.” Revenue arrangements with multiple elements are divided into separate units of accounting if the deliverables in the arrangement have value to the customer on a stand alone basis, there is objective and reliable evidence of the fair value of the undelivered elements and there are no rights of return or additional performance guarantees by the Company. • Statement of Position 97-2,“Software Revenue Recognition.” Revenue earned on software arrangements involving multiple elements is allocated to each element based on the relative fair values of the elements as determined by means of our quoting process and published price lists. • Staff Accounting Bulletin (“SAB”) No.104,“Revenue Recognition.” Revenue is recognized when the following four criteria are met: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred or services have been rendered; (3)the seller’s price is fixed or determinable; and (4)collectibility is reasonably assured. A majority of our revenue is derived from the sale of instruments to end-users with a one-year warranty. These arrangements include a single element (the instrument). Other single-element arrangements include the sale of consumables, software, service, technology licenses, installation or training. Arrangements incorporating multiple elements may exist, either through one invoice or through separate invoices entered into with a single customer at or near the same time. These multiple-element arrangements can include any combination of the previously described products or services. If there are multiple elements not delivered together, we recognize revenue on delivered elements when the fair value of any undelivered elements is known. All single-element and multiple-element arrangements are evidenced by an invoice in response to a written purchase order or license agreement. Each element of an arrangement is invoiced at fair value as determined by means of our quoting process and published price lists. Standard end-user terms include: risk of loss transferring to the purchaser at the time of shipment, net 30 day payment terms, no right of return or exchange, no right to upgrades and no acceptance provisions. We do not enter into arrangements that require performance in excess of our published specifications. Our revenue recognition criteria are as follows. In multiple element arrangements, each element is invoiced at fair value, and our revenue recognition criteria are applied to each element of the arrangement. • Instruments, software and consumables — We recognize revenue with respect to sales of instruments, software and consumables at the time that an instrument, software or consumable is shipped, in accordance with the shipping terms of the invoice. Under FOB Destination terms, we do not recognize revenue until the product arrives at the customer site. We determine that the SAB 104 criteria have been met through receipt of a valid purchase order and issuance by us of either a sales order confirmation or an invoice, confirmation of product shipment (or receipt, when FOB Destination terms apply), issuance of an invoice indicating the price and determination of credit-worthiness or, in certain circumstances, receipt of prior payment. • Service, installation and training — Revenue from service events not covered by warranty or a service contract is recognized upon completion of the service. Service can be provided in the field or at our service depot. For a small number of products, we offer the option to purchase installation services. Installation is billed separately at the time of performance and is not part of a package price for instruments. We have established a fair value for installation services, as installation can be purchased with or without an instrument. Further, a third party or the customer can perform the installation. Training is billed separately at the time of performance and is not part of a package price for instruments. Training revenue is recognized upon completion of the training. We determine that the SAB 104 criteria have been met through receipt of a valid purchase order and issuance by us of either a sales order confirmation or an invoice, receipt of a customer acknowledgment that the service, installation or training has been completed, issuance of an invoice indicating the price and determination of credit-worthiness or, in certain circumstances, receipt of prior payment. • Service contracts — Revenue from service contracts for our instruments, generally with a one-year term, is recognized ratably over the period of coverage. We determine that the SAB 104 criteria have been met through receipt of a valid purchase order and issuance by us of either a sales order confirmation or an invoice, issuance of an invoice indicating the price and determination of credit-worthiness or, in certain circumstances, receipt of prior payment. • Technology license agreements — Revenue from technology license agreements is recognized upon completion of our obligations to the licensee. We determine that the SAB 104 criteria have been met through receipt of an executed license agreement and determination of credit-worthiness or, in certain circumstances, receipt of prior payment. We have no ongoing obligations under our current technology license agreements. Future warranty costs are estimated based on historical experience and provided for at the time of sale. Shipping and handling costs for revenue-generating shipments are charged to costs of goods sold. Advertising Costs We expense the cost of advertising as incurred. Such costs approximated $1.4million, $1.2 million and $1.1million for 2006, 2005 and 2004, respectively. Recent Accounting Pronouncements In December2004, the FASB issued Statement No.123 (revised 2004),“Share-Based Payment” (“FAS 123R”) which is a revision of FASB Statement No.123,“Accounting for Stock-Based Compensation”(“FAS 123”), and supersedes APB Opinion No.25, “Accounting for Stock Issued to Employees” (“APB Opinion 25”). FAS 123R requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values, beginning with the first interim or annual period after June15, 2005, with early adoption encouraged. On April14, 2005, the SEC adopted a new rule that amended the compliance dates for FAS 123R such that we adopted the new standard effective January1, 2006. The pro forma disclosures previously permitted under FAS 123 are no longer an alternative to financial statement recognition. In September2006, the FASB issued Statement No.157,“Fair Value Measurements” (“FAS 157”). FAS 157 provides guidance for using fair value to measure assets and liabilities. The standard also responds to investors’ request for expanded information about the extent to which a company measures assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. FAS 157 will be effective for the Company’s fiscal years beginning January1, 2008. We are still evaluating what impact, if any, the adoption of this standard will have on our financial position and results of operations. In June2006, the FASB issued FASB Interpretation No.48 (“FIN48”),“Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No.109”(“FAS 109”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures and transition. FIN 48 is effective for fiscal years beginning after December15, 2006. We will be required to adopt FIN 48 as of January1, 2007, with any cumulative effect of the change in accounting principles recorded as an adjustment to opening retained earnings. We are still evaluating what impact, if any, the adoption of this standard will have on our financial position and results of operations. Earnings Per Share Basic net income per share is computed based on the weighted average number of shares of our common stock outstanding. Diluted net income per share is computed based on the weighted average number of shares of our common stock outstanding and other dilutive securities. Dilutive securities consist of the incremental common shares issuable upon the exercise of stock options (using the treasury stock method). Computation of diluted earnings per share was as follows (in thousands, except per share amounts): Years Ended December 31, 2006 2005 2004 Weighted average common shares outstanding for the period 16,676 16,783 16,028 Common equivalent shares assuming the exercise of stock options under the treasury stock method 371 364 504 Shared used in computing diluted net income per share 17,047 17,147 16,532 Net income $ 10,827 $ 15,896 $ 17,233 Basic net income per share $ 0.65 $ 0.95 $ 1.08 Diluted net income per share $ 0.64 $ 0.93 $ 1.04 Options to purchase 893,384 shares of common stock at a weighted average per share exercise price of $34.05 were outstanding during 2006, but were not included in the computation of diluted earnings per share for that year as the options exercise prices were greater than the average market price of the common shares and, therefore, the effect would have been anti-dilutive. In 2005 and 2004, the total number of shares excluded from the calculations of diluted net income per share were 1,468,790 and 1,428,219 respectively. Such securities, had they been dilutive, would have been included in the computations of diluted net income per share using the treasury stock method. Comprehensive Income Comprehensive income is comprised of net income and other items of comprehensive income. Other comprehensive income includes cumulative translation adjustments from the translation of foreign subsidiaries’ financial statements, and unrealized gains and losses on available-for-sale securities, if material. Reclassifications Revenues includes an increase of $0.7million and $0.6million for the years ended 2005 and 2004, respectively, related to the reclassification of freight charges recovered from customers from Cost of Revenues to Revenues. Cost of Revenues has been increased accordingly, and there was no effect on gross profit, operating income or net income for any of the periods presented. Note 2. Balance Sheet Amounts December 31, 2006 2005 (in thousands) Inventories, net: Raw materials $ 15,519 $ 11,350 Work-in-process 1,667 2,127 Finished goods and demonstration equipment, net 12,249 9,720 $ 29,435 $ 23,197 Equipment and leasehold improvements, net: Machinery and equipment $ 22,455 $ 21,862 Software 5,327 4,617 Furniture and fixtures 4,749 4,604 Leasehold improvements 9,371 8,898 41,902 39,981 Less accumulated depreciation and amortization (31,128 ) (30,079 ) $ 10,774 $ 9,902 Intangible and other assets: Equity investments $ 1,177 $ 1,177 Intangible assets 17,389 13,481 Other assets 6,116 3,341 $ 24,682 $ 17,999 Other accrued liabilities: Accrued income tax $ 4,291 $ 3,051 Warranty accrual 2,448 2,663 Other 6,941 7,909 $ 13,680 $ 13,623 Note 3. Commitments and Contingencies Operating Leases Our facilities are leased under noncancelable operating leases. The leases generally require payment of taxes, insurance and maintenance costs on leased facilities. The total amount of rental payments due over the initial lease term is being charged to rent expense on the straight-line method over the term of the lease. The difference between rent expense recorded and the net amount paid is recorded in deferred rent, which is included in other accrued liabilities in the accompanying Consolidated Balance Sheets. In May2005, we entered into a sublease agreement whereby we lease a portion of our office space to a third party through February2011. Operating lease terms range from one to ten years, and as of December31, 2006, minimum annual rental commitments under these noncancelable operating leases, net of sublease income, were as follows (in thousands): For the year ended Minimum Lease December 31, Payments Sublease Income Net 2007 $ 6,291 $ 289 $ 6,002 2008 5,604 312 5,292 2009 5,630 323 5,307 2010 5,774 334 5,440 2011 3,402 43 3,359 Thereafter 4,509 — 4,509 $ 31,210 $ 1,301 $ 29,909 Net rental expense under operating leases related to our facilities was approximately $6.1million, $7.3million and $6.7million, respectively, for each of the three years ended December31, 2006, 2005 and 2004. Purchase Obligations We have contractual commitments for the purchase of products, components and services, ending in 2007. The minimum purchase commitments are based on a set percentage of our forecasted production, and for 2007, at current prices, were approximately $14.1million. These purchase commitments are not expected to result in a material loss. Warranty At the time of sale, we record an estimate for warranty costs that may be incurred under product warranties. Warranty expense and activity are estimated based on historical experience. The warranty accrual is evaluated periodically and adjusted for changes in experience. Changes in the warranty liability during the years ended December31, 2006 and 2005 were as follows (in thousands): Balance December31, 2004 $ 2,276 New warranties issued during the period 2,738 Cost of warranties incurred during the period (2,351 ) Balance December31, 2005 2,663 New warranties issued during the period 2,195 Warranties assumed through the acquisition of LCM business 186 Cost of warranties incurred during the period (2,596 ) Balance December31, 2006 $ 2,448 Guarantees Our charter and bylaws provide for the mandatory indemnification of our directors, officers, and to the extent authorized by our board of directors, employees and other agents, to the maximum extent permitted by the Delaware General Corporation Law. We have entered into indemnity agreements with certain officers and directors which provide, among other things, that we will indemnify such officer or director, under the circumstances and to the extent provided for therein, for expenses, damages, judgments, fines and settlements he or she may be required to pay in actions or proceedings to which he or she is or may be made a party by reason of his or her position as one of our directors, officers or other agents, and otherwise to the fullest extent permitted under Delaware law. The maximum potential amount of future payments that we could be required to make under these indemnification agreements and the relevant provisions of our charter and bylaws is unlimited; however, we have director’s and officer’s liability insurance policies that, in most cases, would limit our exposure and enable us to recover a portion of any future amounts paid. The estimated fair value of these indemnification provisions was minimal. Most of these indemnification provisions were grandfathered under the provisions of FASB Interpretation No.45,“Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others,”as they were in effect prior to the year ended December31, 2003. Accordingly, we had no liabilities recorded for these provisions as of December31, 2006. We are subject to indemnification provisions under our agreements with third parties in the ordinary course of business, typically with business partners, contractors, clinical sites and customers. Under these provisions we generally indemnify and hold harmless such third party for losses suffered or incurred by it as a result of our conduct, including breach of representations and warranties in the agreements or infringement on intellectual property rights. These indemnification provisions generally survive termination of the underlying agreement. The maximum potential amount of future payments we could be required to make under these indemnification provisions is unlimited. We have not incurred material costs to defend lawsuits or settle claims related to these indemnification obligations. As a result, the estimated fair value of these indemnification obligations was minimal. Accordingly, we had no liabilities recorded for these indemnification obligations as of December31, 2006. Borrowings under our revolving credit facility, discussed in Note 9, are guaranteed by our domestic subsidiaries. Note 4. Acquisitions and Restructuring Acquisition of LCM Business from Arcturus Bioscience, Inc. On April3, 2006, we acquired the Laser Capture Microdissection (“LCM”) business from Arcturus Bioscience, Inc. (“Arcturus”) for $11.3million. This strategic acquisition expanded our product portfolio to include complete systems and reagents for LCM. The acquisition was accounted for under the purchase method of accounting. The results of operations of the LCM business have been included in the accompanying consolidated financial statements from the date of the acquisition. The total cost of the acquisition was $11.3million, including cash paid of $10.3 million and transaction costs of $1.0million. As of December31, 2006, the purchase price allocation was as follows (in thousands): In-process research and development $ 4,272 Acquired goodwill 1,354 Acquired developed technology (amortized over five to ten years) 2,762 Acquired trade name 1,002 Acquired patents (amortized over ten years) 1,797 Net book value of acquired assets and liabilities which approximate fair value 72 Total purchase price $ 11,259 We allocated the purchase price based on the fair value of the assets acquired and liabilities assumed. A valuation of the purchased intangible assets was undertaken by a third party valuation specialist to assist us in determining the estimated fair value of each identifiable asset and in allocating the preliminary purchase price among acquired assets, including the portion of the purchase price attributed to acquired in-process research and development projects. Projects that qualify as in-process research and development represent those that have not yet reached technological feasibility and which have no alternative use. The valuation analysis resulted in $4.3million of the purchase price being allocated to acquired in-process research and development and charged to earnings using a discount rate of 25%. The in-process research and development acquired from Arcturus consisted of product development initiatives. We estimated that the in-process projects related to these products were approximately 81% complete. The value assigned to acquired in-process research and development was determined by considering the importance of the project to the overall development plan, estimating costs to develop the purchased in-process research and development into commercially viable products, estimating the resulting net cash flows from the projects when completed and discounting the net cash flows to their present value. The revenue estimates used to value the acquired in-process research and development were based on estimates of relevant market sizes and growth factors, expected trends in technology and the nature and expected timing of new product introductions by Arcturus and its competitors. The rates used to discount the net cash flows to their present value were based on Arcturus’ internal rate of return. The internal rate of return was adjusted to reflect the difficulties and uncertainties in completing each project and thereby achieving technological feasibility, the percentage of completion of each project, anticipated market acceptance and penetration, and market growth rates and risks related to the impact of potential changes in future target markets. Restructuring and Other Charges In the fourth quarter of 2006, we implemented a restructuring plan which included the closing of facilities in Norway and the termination of employees at that site. Costs for this plan for employee severance totaled $0.2million. Other costs totaled $0.1million. The total of $0.3 million was recognized as expense in restructuring and other charges in the Consolidated Statements of Income. Activity for these charges for the year ended December31, 2006 was as follows (in thousands): Non-cash Charges and Balance at Cash December 31, Initial Cost Payments 2006 Molecular Devices employee severance $ 240 $ (181 ) $ 59 Other costs 91 (91 ) — Total $ 331 $ (272 ) $ 59 In the fourth quarter of 2005, we implemented a restructuring plan which included the termination of employees and the restructuring of a development and license agreement with a supplier. Costs for this plan associated with employee severance totaled $0.6million. Costs for the restructuring of the agreement totaled $0.8million, including the return of our equity investment in the supplier valued at $0.5million and the transfer of $0.3million of inventory. The total of $1.4million was recognized as expense in restructuring and other charges in the Consolidated Statements of Income. Activity for these charges for the years ended December31, 2005 and 2006 was as follows (in thousands): Non-cash Non-cash Charges and Balance at Charges and Balance at Cash December 31, Cash December 31, Initial Cost Payments 2005 Payments 2006 Molecular Devices employee severance $ 604 $ (201 ) $ 403 $ (403 ) $ — Termination of agreement 823 (823 ) — 0 — Total $ 1,427 $ (1,024 ) $ 403 $ (403 ) $ — Concurrent with the Axon acquisition in 2004, we implemented an integration plan which included the termination of Axon employees, the relocation or transfer to other sites of employees and the closure of duplicate facilities. Costs for this plan associated with employee severance and relocation totaled $0.5million. Costs for the closure of duplicate facilities, representing an unfavorable lease liability associated with one of Axon’s remaining leases, totaled $2.2million. In the fourth quarter of 2004, we implemented an integration plan which included the termination of additional employees. Costs necessary to integrate the businesses of Molecular Devices and Axon that were expected to benefit future operations were expensed as restructuring and other charges in the Consolidated Statements of Income. Termination costs related to Molecular Devices employees totaled $1.2million for the year ended December31, 2004. Activity for these restructuring charges for the years ended December31, 2006, 2005 and 2004, was as follows (in thousands): Non-cash Non-cash Non-cash Charges and Balance at Charges and Adjustments Balance at Charges and Balance at Cash December 31, Cash Included in December 31, Cash December 31, Initial Cost Payments 2004 Payments Net Income 2005 Payments 2006 Axon employee severance and relocation $ 500 $ (365 ) $ 135 $ (35 ) $ (100 ) $ — $ — $ — Closure of duplicate facilities 2,200 — 2,200 (857 ) (54 ) 1,289 (304 ) 985 Molecular Devices employee severance 1,157 (124 ) 1,033 (972 ) (61 ) — — — Total $ 3,857 $ (489 ) $ 3,368 $ (1,864 ) $ (215 ) $ 1,289 $ (304 ) $ 985 Note 5. Goodwill, Developed Technology and Intangible and Other Assets In March2005, we completed the purchase of certain assets from Xsira Pharmaceuticals, Inc. (“Xsira”) relating to the Transfluor®technology, a cell-based fluorescent assay system for monitoring the function of G-protein coupled receptors. We acquired $11.2million of intangible assets, including $11.0million of developed technology and tradenames valued at $0.2million. These intangible assets will be amortized over their estimated useful lives of ten years. We also acquired $0.1million of other current assets consisting of receivables assigned to us in the purchase. Goodwill was $107.3million and $102.8million at December31, 2006 and 2005, respectively. In 2006, we increased goodwill by $3.5 million to correct the purchase price allocation for our 2004 acquisition of Axon and to recognize a deferred tax liability on an acquired tradename. The correction had no impact on our results of operations or cash flows. At December31, 2006 and 2005, purchased intangible assets not subject to amortization totaled $11.8 million and consisted of tradenames valued at $10.3million and distribution rights valued at approximately $1.5million. Purchased intangible assets subject to amortization over ten years consisted of patents, certain developed technology, license fees, and certain tradenames. Certain developed technology is amortized over a five year life. Purchased intangible assets subject to amortization over one year consisted of order backlog. The gross and net carrying value of these assets were as follows (in thousands): December 31, 2006 December 31, 2005 Gross Carrying Accumulated Net Carrying Gross Carrying Accumulated Net Carrying Value Amortization Value Value Amortization Value Developed technology $ 31,505 $ 7,063 $ 24,442 $ 28,743 $ 3,591 $ 25,152 License fees 4,285 1,165 3,120 2,688 772 1,916 Patents 3,169 867 2,302 1,372 610 762 Tradename 200 35 165 200 15 185 Order Backlog 100 100 — 100 100 — Total $ 39,259 $ 9,230 $ 30,029 $ 33,103 $ 5,088 $ 28,015 Amortization expense was $3.8million, $3.0million and $1.2million for the years ended December31, 2006, 2005 and 2004, respectively. The estimated future amortization expense of purchased intangible assets and license fees is as follows (in thousands): For the Year Ended December 31, Amortization Expense 2007 $ 3,987 2008 3,987 2009 3,987 2010 3,987 2011 3,740 Thereafter 10,341 $ 30,029 Note 6. Stockholders’ Equity In 2006, we repurchased 0.9million shares of our common stock. The repurchases occurred at various times throughout the year. As of December31, 2006, approximately 0.2million shares remained available for repurchase under the stock repurchase program initially approved by the Board of Directors in August2001. Note 7. Stock Option and Employee Incentive Plans In April2005, we established the 2005 Equity Incentive Plan (“2005 Plan”), which is an amendment and restatement of our 1995 Stock Option Plan. The 2005 Plan provides for the grant of incentive stock options, nonstatutory stock options, stock appreciation rights, stock purchase awards, stock bonus awards, stock unit awards, and other forms of equity awards. There were an aggregate of 4,333,011 shares of common stock reserved for issuance under the 2005 Plan. Stock options generally expire in ten years and become exercisable in increments as specified in the option agreements. Terms and vesting schedules of other types of equity awards are pursuant to the various agreements under which such awards are made. We intend to settle employee stock option exercises with newly issued common shares rather than shares held in treasury. In July2001, we established the 2001 Stock Option Plan (the “2001 Plan”). Under the 2001 Plan, we are authorized to grant options to purchase up to 100,000 shares of common stock to employees who are working or residing outside of the U.S. and are not officers or directors. Stock options generally expire in twelve years and become exercisable in increments over a period of four to five years from the date of grant. Options may be granted with different vesting terms from time to time. As a result of our acquisition of Axon in 2004, we assumed options issued by Axon under Axon’s 1993 Stock Option Plan, as amended, and Axon’s 2001 Equity Incentive Plan (“Axon employee stock options”). The Axon employee stock options vest over a maximum period of five years and expire ten years from the date of grant. Prior to January1, 2006, these stock option plans were accounted for under the recognition and measurement provisions of APB Opinion 25 and related interpretations, as permitted by FAS 123. Accordingly, no compensation expense was recognized for stock option grants with an exercise price equal to the fair market value of the shares at the date of grant. Effective January1, 2006, we adopted the fair value recognition provisions of FAS 123R using the modified prospective transition method and therefore have not restated prior periods. Under this transition method, stock-based compensation expense for the year ended December31, 2006 included compensation expense for all stock-based compensation awards granted prior to, but not yet vested as of, January1, 2006, based on the grant date fair value estimated in accordance with the provisions of FAS 123 and compensation expense for all stock-based compensation awards granted after January1, 2006 based on the grant-date fair value estimated in accordance with the provisions of FAS 123R. We recognize stock-based compensation expense net of estimated forfeitures on a straight-line basis over the requisite service period of the award, which is generally the option vesting term of four years. The following table shows total stock-based compensation expense recorded under FAS 123R included in the Consolidated Statements of Operations for the year ended December31, 2006 (in thousands, except per share amounts): Year Ended December 31, 2006 Cost of revenues $ 408 Research and development 1,097 Selling, general and administrative 3,511 Income before taxes 5,016 Income tax benefit (930 ) Effect on net income $ 4,086 Basic net income per share $ 0.25 Diluted net income per share $ 0.24 Prior to the adoption of FAS 123R, we presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Condensed Consolidated Statements of Cash Flows. FAS 123R requires the excess tax benefit associated with an individual share-based payment award be included in the statements of cash flows as a cash inflow from financing activities and a cash outflow from operating activities. For the year ended December31, 2006, the benefit realized as a result of employee exercises of stock options of $1.5million was classified as a financing cash flow. The table below presents net income and basic and diluted net income per share as if we had elected to recognize compensation expense based on the fair value of the options granted on their grant date and shares issued under our employee stock purchase plans as prescribed by FAS 123 for the years ended December31, 2005 and 2004 (in thousands, except per share amounts): Years ended December 31, 2005 2004 Net income — as reported $ 15,896 $ 17,233 Plus: Stock based compensation expense included in reported net income, net of tax 65 65 Less: Stock based compensation expense determined using the fair value method, net of tax (5,759 ) (6,301 ) Net income — pro forma $ 10,202 $ 10,997 Net income per share: Basic — as reported $ 0.95 $ 1.08 Basic — pro forma $ 0.61 $ 0.69 Diluted — as reported $ 0.93 $ 1.04 Diluted — pro forma $ 0.59 $ 0.67 As part of our adoption of FAS 123R, we reevaluated our assumptions used in estimating the fair value of stock options granted. As part of this assessment, we determined that a combination of implied and historical volatility is a better indicator of our expected volatility than historical volatility alone, which we previously used to value our options. Further, we examined the historical pattern of option exercises in order to determine if there were any discernable activity patterns based on certain employee populations. From this analysis, we identified two employee populations. We used the Black Scholes option-pricing model to value the options for both of the employee populations. The table below presents the weighted average expected term in years of the two identified employee populations. The expected term is based on historical exercise patterns and post-vesting termination behavior within both of the populations identified. The interest rates for periods within the contractual life of the awards are based on the U.S. Treasury yield curve in effect at the time of grant. The fair value of each option was estimated on the date of grant using the following assumptions: Years Ended December 31, 2006 2005 2004 Expected dividend yield 0 % 0 % 0 % Expected stock price volatility 49 % 77 % 86 % Risk-free interest rate 4.3 % 4.0 % 4.1 % Expected life of options 5.2 years 6.0 years 5.2 years The following table summarizes the activity under all of our stock option plans: Shares Available for Weighted Average Future Grant Options Outstanding Exercise Price Balance at December31, 2003 1,064,355 2,952,571 $ 25.55 Authorized 300,000 — — Granted (522,500 ) 522,500 19.54 Assumed through acquisition of Axon — 572,570 18.55 Exercised — (270,258 ) 12.18 Cancelled 289,768 (289,768 ) 24.74 Balance at December31, 2004 1,131,623 3,487,615 24.59 Granted (411,500 ) 411,500 20.82 Exercised — (458,190 ) 14.29 Cancelled 356,595 (356,595 ) 27.69 Balance at December31, 2005 1,076,718 3,084,330 25.15 Granted (336,250 ) 336,250 29.49 Exercised — (727,985 ) 18.00 Cancelled 202,103 (202,103 ) 33.98 Balance at December31, 2006 942,571 2,490,492 $ 27.18 The following table is a summary of our outstanding and exercisable options at December 31, 2006: Options Outstanding Options Exercisable Weighted Average Weighted Average Remaining Range of Exercise Remaining Contractual Weighted Average Number Contractual Life Weighted Average Prices Number Outstanding Life (Yr.) Exercise Price Exercisable (Yr.) Exercise Price $0.00 to $12.58 87,959 3.9 $ 7.73 86,887 3.9 $ 7.69 $12.59 to $25.16 1,509,149 6.0 19.63 1,161,366 5.5 19.49 $25.17 to $37.74 459,235 7.1 28.86 144,485 2.5 27.50 $37.75 to $50.33 274,956 3.2 47.09 274,956 3.2 47.09 $50.34 to $62.91 43,594 3.6 53.15 43,594 3.6 53.15 $62.92 to $75.49 41,250 4.1 75.27 41,250 4.1 75.27 $75.50 to $88.08 74,349 3.8 77.74 74,349 3.8 77.74 2,490,492 $ 27.18 1,826,887 $ 28.15 There were 2,297,101 and 2,497,777 options exercisable under the various plans at December31, 2005 and 2004, respectively. The weighted average grant date fair value of options granted during the years ended December 31, 2006, 2005 and 2004 was $14.48, $14.44 and $9.89 per share, respectively. The intrinsic value of options exercised during the year ended December31, 2006, 2005 and 2004 was $9.3million, $3.9 million and $3.3million, respectively. The intrinsic value of options outstanding and exercisable at December31, 2006 was $3.9million and $3.5million, respectively. As of December31, 2006, $7.5 million of total unrecognized compensation expense related to stock options was expected to be recognized over a weighted-average period of 1.70years. 401(k) Plan Our 401(k) Plan (the “Plan”) covers substantially all of our U.S. based employees. Under the Plan, as amended in November2004, eligible employees may make contributions subject to certain Internal Revenue Service restrictions. We began matching a portion of employee contributions in 1997, up to a maximum of $2,500 of each employee’s eligible compensation. The match, which is subject to board approval based on a number of factors, is effective December31 of each year and vests over a period of four years of service. For the years ended December31, 2006, 2005 and 2004, we recognized as expense approximately $0.8million, $0.7million and $0.5million, respectively, under the Plan. Stock Reserved for Issuance As of December31, 2006, we had 3,433,063 shares of common stock reserved for issuance under our stock option plans. Note 8. Income Taxes The components of the provision for income taxes are as follows (in thousands): Years ended December 31, 2006 2005 2004 Current: US Federal $ 7,732 $ 3,015 $ 3,374 State 1,046 469 1,755 Foreign 1,767 914 650 10,545 4,398 5,779 Deferred: US Federal (1,079 ) 3,389 6,089 State 381 368 730 Foreign (31 ) 425 180 (729 ) 4,182 6,999 Total $ 9,816 $ 8,580 $ 12,778 The provision for income taxes differs from the amounts computed by applying the statutory federal income tax rate to income before taxes. The source and tax effects of the differences are as follows (in thousands): Years ended December 31, 2006 2005 2004 Income before provisions for income taxes $ 20,643 $ 24,476 $ 30,011 Income tax at statutory rate (35%) 7,225 8,567 10,504 Non-deductible acquired in-process research and development — — 1,750 State income tax, net of federal benefit 1,180 555 1,615 Extraterritorial income exclusion benefit (238 ) (414 ) (410 ) Qualified production activities income deduction (123 ) (201 ) — Research and development credits (301 ) (301 ) (688 ) Non-deductible stock based compensation expense 691 — — Foreign subsidiary liquidation 585 — — Translation gain on subsidiary liquidation (495 ) — — Adjustment to deferred tax assets relating to non- deductible intangible assets 1,184 — — Other 108 374 7 $ 9,816 $ 8,580 $ 12,778 Foreign pretax income was $6.3million, $2.8million and $1.4million in 2006, 2005 and 2004, respectively. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting and the amount used for income tax purposes. The tax effects of temporary differences and carryforwards which give rise to significant portions of the deferred tax assets and liabilities are as follows (in thousands): 2006 2005 Deferred Tax Assets: Deferred revenue and reserves not currently deductible $ 2,210 $ 1,127 Warranty and accrued expenses 2,885 3,730 Stock based compensation 1,072 — Depreciation and amortization 2,519 1,562 Net operating loss carryforwards — 82 Foreign loss carryforwards 204 288 Tax credit carryforwards 354 624 Intercompany transactions 258 512 Other 182 22 Total deferred taxes 9,684 7,947 Deferred Tax Liabilities: Acquired intangible assets (8,341 ) (4,486 ) Depreciation and amortization — — Other (587 ) — Total deferred tax liabilities (8,928 ) (4,486 ) Net deferred tax assets $ 756 $ 3,461 As of December31, 2006, we had California research and development credits of approximately $0.5million which carry forward indefinitely. As of December31, 2006, we had unrecognized deferred tax liabilities of approximately $0.2 million related to approximately $8.8million of cumulative net undistributed earnings of foreign subsidiaries. These earnings are considered to be permanently reinvested in operations outside the United States. Note 9. Revolving Credit Facility We have a senior unsecured credit facility with Union Bank of California, N.A., which provides us with a revolving credit facility in the amount of up to $30.0million. Borrowings under the revolving credit facility are guaranteed by our domestic subsidiaries. All loans outstanding under the senior unsecured credit facility will bear interest at a rate per annum equal to, at our option, either the base rate plus 0.50% or the London InterBank Offered Rate (LIBOR)plus 1.25%. The revolving credit facility may be drawn, paid and reborrowed at our option, and matures on July 1, 2007. We initially used $15.0million of this credit facility to partially finance the cash portion of the merger consideration paid to Axon shareholders and certain optionholders. The $15.0 million drawdown was repaid and the revolving credit facility had no outstanding balance as of December31, 2006 or 2005. At December31, 2006, we were in compliance with all of the credit facility covenants. Note 10. Industry Segment, Geographic and Customer Information We operate in a single industry segment, and our chief operating decision maker views our operations as follows: the design, development, manufacture, sale and service of bioanalytical measurement systems for drug discovery and life sciences research applications. Foreign subsidiaries’ operations consist of research and development, sales, service, manufacturing and distribution. Summarized data for our domestic and international operations was as follows (in thousands): Adjustments and United States International Eliminations Total Year ended December31, 2004 Revenues $ 134,228 $ 44,577 $ (29,710 ) $ 149,095 Income from operations 10,118 1,624 (151 ) 11,591 Identifiable assets 248,996 31,577 (25,344 ) 255,229 Year ended December31, 2005 Revenues 162,345 59,970 (40,364 ) 181,951 Income from operations 21,846 3,150 95 25,091 Identifiable assets 255,146 33,652 (31,382 ) 257,416 Year ended December31, 2006 Revenues 164,822 70,988 (49,398 ) 186,412 Income from operations 11,288 4,469 799 16,556 Identifiable assets 261,203 43,629 (38,054 ) 266,778 Our products are broken into two product families. The drug discovery family includes our FLIPR, Automated Electrophysiology, High-Throughput Imaging and Analyst product families. The life sciences research family includes the SpectraMax, GenePix, MetaMorph, Laser Capture Microdissection, Cellular Neurosciences, Liquid Handling and Threshold product lines. Consolidated revenue from our product families was as follows (in thousands): Years Ended December 31, 2006 2005 2004 Drug discovery $ 68,198 $ 73,074 $ 61,691 Life sciences research 118,214 108,877 87,404 Total revenues $ 186,412 $ 181,951 $ 149,095 Sources of consolidated revenue from significant geographic regions were as follows (in thousands): Years Ended December 31, 2006 2005 2004 North America $ 103,288 $ 106,298 $ 91,020 Europe 49,206 46,231 38,515 Rest of World 33,918 29,422 19,560 Total revenues $ 186,412 $ 181,951 $ 149,095 Note 11. Related Party Transactions Our Chief Executive Officer is a member of the Board of Directors of Essen Instruments (“Essen”) and we are a minority investor in Essen. We paid Essen $0.7million, $0.5million and $0.3million in royalties in the years ended December31, 2006, 2005 and 2004, respectively. At December31, 2006, we owed Essen $0.3million for royalties payable. In December2003, we entered into a services agreement with Essen whereby Essen provided certain consulting services to us for two years in exchange for the return of a portion of the Essen shares owned by us. Through December31, 2005, $1.2million in equity was returned to Essen in exchange for consulting services provided, and the services agreement was completed. We had an equity investment in Upstate until October2004. We paid Upstate $0.1million for royalties and $90,000 for inventory during the year ended December31, 2004. We had an equity investment in Aviva Biosciences Corporation (“Aviva”) until December2005, when we returned it as part of our restructuring as described in Note 4. For the years ended December31, 2005 and 2004, we purchased $3.3million and $0.8million of inventory from Aviva. Note 12. Subsequent Event On January28, 2007, we entered into a definitive agreement and plan of merger with MDS Inc.(“MDS”) and Monument Acquisition Corp. (“Monument”), a subsidiary of MDS, which contemplates the acquisition by MDS, through Monument, of all of our outstanding common stock in a two-step transaction comprised of a cash tender offer for all of our issued and outstanding shares of common stock, followed by a merger of Monument with and into us. Pursuant to the definitive agreement, and upon the terms and subject to the conditions thereof, Monument has commenced a tender offer to acquire all of the outstanding shares of our common stock at a price of $35.50 per share, net to the holder thereof in cash. Pursuant to the definitive agreement, as soon as practicable after the consummation of the tender offer and subject to the satisfaction or waiver of certain conditions set forth in the definitive agreement, Monument will merge with and into us and we will become an indirect wholly-owned subsidiary of MDS. In this merger, each share of our common stock remaining outstanding following the consummation of the tender offer, other than each share held by MDS or Monument or by any stockholder who has validly exercised appraisal rights under Delaware law, will be converted into the right to receive $35.50 in cash. The obligation of Monument to accept for payment and pay for the shares tendered in the tender offer is subject to the satisfaction or waiver of a number of closing conditions set forth in the definitive agreement, including among others, the expiration of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act. In addition, it is also a condition to Monument’s obligation to accept for payment and pay for the shares tendered in the tender offer that at least a majority of the then-outstanding shares of our common stock (determined on a fully diluted basis including any unvested stock options that would vest by their terms on or before June30, 2007, but disregarding any other unvested stock options) will have been validly tendered in accordance with the terms of the tender and not validly withdrawn. The closing of the merger contemplated by the definitive agreement is subject to customary closing conditions, and, depending on the number of shares held by MDS and Monument after Monument’s acceptance of the shares properly tendered in connection with the tender offer, approval of the merger contemplated by the definitive agreement by the holders of the outstanding shares of our common stock remaining after the completion of the tender offer may be required. Note 13. Quarterly Financial Data (Unaudited) Summarized quarterly financial data is as follows: First Second Third Fourth (in thousands, except per share amounts) Year ended December31, 2005 Revenues $ 39,230 $ 44,727 $ 45,305 $ 52,689 Gross profit 24,018 26,937 27,763 32,966 Net income 1,844 3,665 4,631 5,756 Basic net income per share 0.11 0.22 0.28 0.35 Diluted net income per share 0.11 0.21 0.27 0.34 Year ended December31, 2006 Revenues $ 40,159 $ 47,643 $ 45,765 $ 52,845 Gross profit 24,535 29,760 28,678 33,374 Net income 2,846 1,228 2,782 3,971 Basic net income per share 0.17 0.07 0.17 0.24 Diluted net income per share 0.16 0.07 0.17 0.24 For the first, second, third and fourth quarters of 2005, Revenues include increases of $0.2million, $0.2million, $0.1million and $0.2million, respectively, related to the reclassification of freight charges recovered from customers from Cost of Revenues to Revenues. For the first, second and third quarters of 2006, Revenues included an increase of $0.2million, $0.3 million and $0.3million, respectively, related to the reclassification of freight charges recovered from customers from Cost of Revenues to Revenues. Cost of Revenues has been increased accordingly, and there was no effect on gross profit, operating income or net income for any of the periods presented. Adjustments have been made to amounts previously reported for net income, basic net income per share, and diluted net income per share in the second quarter of 2006. During the preparation of our year-end financial statements, we reduced income tax expense by $1.7 million in the second quarter of 2006 associated with deferred tax assets on the acquired in-process research and development from the acquisition of the LCM business from Arcturus. This adjustment increased basic and diluted net income per share by $0.10 in the second quarter of 2006. Note 14. Canadian Generally Accepted Accounting Principles The Company’s accounting policies, as reflected in these condensed consolidated financial statements, do not materially differ from Canadian generally accepted accounting principles (“Canadian GAAP”) except for: (a) Acquired In-Process Research and Development - Under US GAAP, the cost of in-process research and development acquired as a result of a business combination is charged to income at the date of acquisition.Under Canadian GAAP, such costs are capitalized and amortized over an estimate of useful life. (b) Modification of Operating Leases Prior to Expiration – Under US GAAP, a new agreement is formed when the terms of an operating lease are re-negotiated prior to the end of the original lease term, and the lease is extended beyond the original expiration date.The lessee is to account for the new lease arrangement using the revised terms and new assumptions as of the modification date.Rent expense is recorded on a straight-line basis over the new lease term.Under Canadian GAAP, the lessee continues to account for the lease in accordance with its original terms until the expiration date.Differences should be treated as an adjustment of rental expense over the term of the lease extension. The following table presents net income and earnings per share information in accordance with Canadian GAAP: Year Ended December 31, 2006 Net income in accordance with US GAAP $10,827 Adjustments [net of tax related effects]: Acquired in-process research and development (a) 1,876 Modification of operating leases prior to expiration (b) (964) Net income in accordance with Canadian GAAP $11,739 Basic net income per share in accordance with Canadian GAAP $0.70 Diluted net income per share in accordance with Canadian GAAP $0.69 MOLECULAR DEVICES CORPORATION Financial Statements for the quarter ended December 31, 2006 (UNAUDITED) MOLECULAR DEVICES CORPORATION FOR THE QUARTER ENDED DECEMBER 31, 2006 INDEX FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2006 AND 2005 CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THREE MONTHS AND YEARS ENDED DECEMBER 31, 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR YEARS ENDED DECEMBER 31, 2006 AND 2005 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) December 31, December 31, 2006 2005 ASSETS Current assets: Cash and cash equivalents $22,824 $28,908 Accounts receivable, net 39,098 41,197 Inventories, net 29,435 23,197 Deferred tax assets 4,326 5,873 Prepaid and other current assets 3,895 2,353 Total current assets 99,578 101,528 Equipment and leasehold improvements, net 10,774 9,902 Goodwill 107,302 102,835 Developed technology 24,442 25,152 Intangible and other assets 24,682 17,999 $266,778 $257,416 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $7,091 $7,676 Accrued compensation 9,415 9,759 Other accrued liabilities 13,680 13,623 Deferred revenue 8,976 7,806 Total current liabilities 39,162 38,864 Deferred tax liabilities 8,341 4,486 Other long-term liabilities 1,289 993 Total liabilities 48,792 44,343 Commitments and contingencies (Note 9) Stockholders' equity Common stock, $.001 par value; 60,000,000 shares authorized; 20,803,632 and 20,076,495 shares issued and 16,486,302 and 16,681,727 outstanding at December 31, 2006 and 2005, respectively 21 20 Additional paid-in capital 292,375 271,300 Retained earnings 17,850 7,023 Treasury stock, at cost; 4,317,330 and 3,394,768 shares at December 31, 2006 and 2005, respectively (93,523) (66,519) Accumulated other comprehensive income 1,263 1,249 Total stockholders' equity 217,986 213,073 $266,778 $257,416 The accompanying notes are an integral part of these statements MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts, unaudited) Three Months Ended December 31, Years Ended December 31, 2006 2005 2006 2005 Revenues $52,845 $52,689 $186,412 $181,951 Cost of revenues 19,470 19,723 70,065 70,267 Gross profit 33,375 32,966 116,347 111,684 Operating expenses: Research and development 6,328 6,325 23,362 25,281 Selling, general and administrative 19,547 16,031 71,826 59,885 Acquired in-process research and development - - 4,272 - Restructuring and other charges 331 1,427 331 1,427 Total operating expenses 26,206 23,783 99,791 86,593 Income from operations 7,169 9,183 16,556 25,091 Gain on sale of equity securities 566 - 2,235 - Translation gain on liquidation of subsidiaries 1,413 - 1,413 - Interest expense (26) (19) (85) (85) Interest and other income (expense), net 125 (13) 524 (530) Income before income taxes 9,247 9,151 20,643 24,476 Income tax provision 5,276 3,395 9,816 8,580 Net income $3,971 $5,756 $10,827 $15,896 Basic net income per share $0.24 $0.35 $0.65 $0.95 Diluted net income per share $0.24 $0.34 $0.64 $0.93 Shares used in computing basic net income per share 16,485 16,578 16,676 16,783 Shares used in computing diluted net income per share 16,671 17,084 17,047 17,147 The accompanying notes are an integral part of these statements MOLECULAR DEVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Years Ended December 31, 2006 2005 Cash flows from operating activities: Net income: $10,827 $15,896 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 6,446 6,494 Amortization of intangible assets 3,767 3,032 Amortization of deferred stock compensation - 113 Charge for acquired in-process research and development 4,272 - Non-cash restructuring and other expenses - 823 Gain on sale of equity securities (2,235) - Loss on disposal of fixed assets 31 5 Equity investment exchanged for services - 524 Employee stock-based compensation 5,016 - Excess tax benefits from stock-based compensation (1,513) 1,310 Translation gain on liquidation of subsidiaries (1,413) - (Increase) decrease in assets: Accounts receivable 3,431 (5,953) Inventories (6,317) (67) Prepaid and other current assets (1,466) 375 Deferred tax assets (1,142) 1,783 Increase (decrease) in liabilities: Accounts payable (602) 626 Accrued liabilities 2,645 (1,120) Deferred revenue (44) 776 Net cash provided by operating activities 21,703 24,617 Cash flows from investing activities: Proceeds from sale of equity securities 2,235 - Capital expenditures (5,054) (2,850) Acquisitions (11,264) - Purchase of intangible and other assets (1,292) (10,221) Net cash used in investing activities (15,375) (13,071) Cash flows from financing activities: Issuance of common stock from stock option exercises 13,146 7,314 Purchase of treasury stock (27,004) (19,924) Excess tax benefits from stock-based compensation 1,513 - Net cash used in financing activities (12,345) (12,610) Effect of exchange rate changes on cash and cash equivalents (67) (203) Net decrease in cash and cash equivalents (6,084) (1,267) Cash and cash equivalents at beginning of year 28,908 30,175 Cash and cash equivalents at end of year $22,824 $28,908 The accompanying notes are an integral part of these statements MOLECULAR DEVICES CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Description of Business and Basis of Presentation Molecular Devices Corporation (“Molecular Devices,” “the Company,” “our,” “us” or “we”), a Delaware corporation, is principally involved in the design, development, manufacture, sale and service of bioanalytical measurement systems that accelerate and improve drug discovery and other life sciences research. The customers for our products include leading pharmaceutical and biotechnology companies as well as medical centers, universities, government research laboratories and other institutions throughout the world. We operate in a single industry segment, and our chief operating decision maker views our operations as follows: the design, development, manufacture, sale and service of bioanalytical measurement systems for drug discovery and life sciences research applications. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with the published rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information. Certain information and footnote disclosures included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in these interim statements as allowed by such SEC rules and regulations. However, we believe that the disclosures herein are adequate to make the information presented not misleading. The condensed consolidated balance sheets at December 31, 2006 and 2005 are derived from the audited consolidated balance sheets at those dates. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended December 31, 2006, included in our Annual Report on Form 10-K, for the fiscal year ended December 31, 2006, filed with the SEC on March 16, 2007. The unaudited condensed consolidated financial statements include the accounts of Molecular Devices and its subsidiaries. All significant intercompany balances and transactions have been eliminated. The unaudited condensed consolidated financial statements contained herein reflect all adjustments (which include only normal, recurring adjustments), which are, in the opinion of management, necessary to state fairly the results for the periods presented. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. In June 2006, the Financial Accounting Standard’s Board (“FASB”) issued FASB Interpretation 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109” (“FAS 109”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.We are still evaluating what impact, if any, the adoption of this standard will have on our financial position and results of operations. In September2006, the FASB issued Statement No.157,“Fair Value Measurements” (“FAS 157”). FAS 157 provides guidance for using fair value to measure assets and liabilities. The standard also responds to investors’ request for expanded information about the extent to which a company measures assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. FAS 157 will be effective for the Company’s fiscal years beginning January1, 2008. We are still evaluating what impact, if any, the adoption of this standard will have on our financial position and results of operations. Note 2. Business Combination On April 3, 2006, we acquired the Laser Capture Microdissection (“LCM”) related business of Arcturus Bioscience, Inc. (“Arcturus”) for $11.3 million. This strategic acquisition expanded our product portfolio to include complete systems and reagents for LCM. The acquisition was accounted for under the purchase method of accounting. The results of operations of Arcturus have been included in the accompanying condensed consolidated financial statements from the date of the acquisition. The total cost of the acquisition was $11.3 million, including cash paid of $10.3 million and transaction costs of $1.0 million. As of December 31, 2006, the purchase price allocation was as follows (in thousands): In-process research and development $4,272 Acquired goodwill 1,354 Acquired developed technology (amortized over five to ten years) 2,762 Acquired trade name 1,002 Acquired patents (amortized over ten years) 1,797 Net book value of acquired assets and liabilities which approximate fair value 72 Total purchase price $11,259 We allocated the purchase price based on the fair value of the assets acquired and liabilities assumed. A valuation of the purchased assets was undertaken by a third party valuation specialist to assist us in determining the estimated fair value of each identifiable asset and in allocating the preliminary purchase price among acquired assets, including the portion of the purchase price attributed to acquired in-process research and development projects. Projects that qualify as in-process research and development represent those that have not yet reached technological feasibility and which have no alternative use. The valuation analysis resulted in $4.3million of the purchase price being allocated to acquired in-process research and development and charged to earnings using a discount rate of 25%. The in-process research and development acquired from Arcturus consisted of product development initiatives. We estimated that the in-process projects related to these products were approximately 81% complete. The value assigned to acquired in-process research and development was determined by considering the importance of the project to the overall development plan, estimating costs to develop the purchased in-process research and development into commercially viable products, estimating the resulting net cash flows from the projects when completed and discounting the net cash flows to their present value. The revenue estimates used to value the acquired in-process research and development were based on estimates of relevant market sizes and growth factors, expected trends in technology and the nature and expected timing of new product introductions by Arcturus and its competitors. The rates used to discount the net cash flows to their present value were based on Arcturus’ internal rate of return. The internal rate of return was adjusted to reflect the difficulties and uncertainties in completing each project and thereby achieving technological feasibility, the percentage of completion of each project, anticipated market acceptance and penetration, and market growth rates and risks related to the impact of potential changes in future target markets. Note 3. Stock Based Compensation In April 2005, we established the 2005 Equity Incentive Plan (“2005 Plan”), which is an amendment and restatement of our 1995 Stock Option Plan. The 2005 Plan provides for the grant of incentive stock options, nonstatutory stock options, stock appreciation rights, stock purchase awards, stock bonus awards, stock unit awards, and other forms of equity awards. There were an aggregate of 4,333,011 shares of common stock reserved for issuance under the 2005 Plan. Stock options generally expire in ten years and become exercisable in increments as specified in the option agreements. Terms and vesting schedules of other types of equity awards are pursuant to the various agreements under which such awards are made.
